        Case 3:18-cr-00319-MO         Document 103       Filed 01/31/19     Page 1 of 2




BILLY J. WILLIAMS, OSB #901366
United States Attorney
District of Oregon
LEAH K. BOLSTAD, OSB #052039
Assistant United States Attorney
Leah.Bolstad@usdoj.gov
1000 SW Third Avenue, Suite 600
Portland, OR 97204-2902
Telephone: (503) 727-1000
Attorneys for United States of America




                            UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON


UNITED STATES OF AMERICA                            3:18-cr-00319-JO

               v.                                   MOTION TO UNSEAL
                                                    SUPERSEDING INDICTMENT
MARK LEROY DENCKLAU,
EARL DEVERLE FISHER,
KENNETH EARL HAUSE,
RYAN ANTHONY NEGRINELLI, and
JOSEPH DUANE FOLKERTS,

              Defendants.


       The United States of America, by and through Billy J. Williams, United States Attorney

for the District of Oregon, and Assistant United States Attorney Leah K. Bolstad, moves this

court for an order unsealing the Superseding Indictment, Arrest Warrants, returns and all other

papers in the above-captioned case as to defendants Mark Leroy Dencklau, Earl Deverle Fisher,

Kenneth Earl Hause, Ryan Anthony Negrinelli, and Joseph Duane Folkerts. The United States

had asked that the Superseding Indictment, Arrest Warrants, and all other papers in this matter be


Motion to Unseal Superseding Indictment                                                    Page 1
        Case 3:18-cr-00319-MO         Document 103      Filed 01/31/19      Page 2 of 2




filed under seal pending apprehension of the defendants. The arrests Mark Leroy Dencklau, Earl

Deverle Fisher, Kenneth Earl Hause, Ryan Anthony Negrinelli, and Joseph Duane Folkerts have

occurred and release of the Superseding Indictment is necessary for arraignment and other court

purposes.

Dated: January 31, 2019                            Respectfully submitted,

                                                   BILLY J. WILLIAMS
                                                   United States Attorney


                                                   s/ Leah K. Bolstad
                                                   LEAH K. BOLSTAD, OSB #052039
                                                   Assistant United States Attorney




Motion to Unseal Superseding Indictment                                                   Page 2
